PER CURIAM.
By petition, for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date October 1, 1963.
*899We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads • us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denie'd.
DREW, C. J., and THOMAS, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.